PER CURIAM.
This is an appeal from a judgment of the district court dismissing a complaint seeking to enjoin the enforcement of the award of the appellee deputy commissioner of the United States Compensation Commission to one Tex Haddon of compensation for a disability from an injury to Haddon while employed as a plumber by the appellant contractors engaged in construction of a military base on Oahu, Hawaiian Islands.
The appellants appeal on the ground that the award was “not in accordance with law,” 33 U.S.C.A. § 921(b), and the question of law urged by appellants is that there is no substantial evidence to sustain the finding of the Commissioner that the injury to Haddon was one “arising out of and in the course of employment,” 33 U.S.C.A. § 902(2). We are of the opinion that the district court was not in error in holding that there was substantial evidence to support the findings of the Commissioner. The judgment is affirmed.